DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 04/13/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Status of Claims
	In Applicant’s amendment filed on 04/13/2022, claims 1-4 and 7-14 have been amended; claims 5-6 are canceled; claim 15 is newly added; claims 1-4 and 7-15 remain pending.

Response to Arguments
Objection to Claims
	The previous objections of claims 13 and 14 are withdrawn in view of Applicant’s amendment and remarks dated 04/13/2022.

Rejection of Claims Under 35 U.S.C. §102
	Applicant’s argument for claims 1, 13 and 14 have been fully considered but is found not persuasive.
	Applicant argues that Walker does not describe the features of "transmit the delayed first image; reproduce a second image; switch from the first image to the second image; detect a switching trigger during the transmission of the delayed first image; transmit the second image in a first period based on the switching trigger detected during the transmission of the delayed first image; reproduce the stored digest image in the first period in which the second image is transmitted; and detect a transmission restarting trigger for the first image, wherein the digest image is generated from the first image excluding a second period from a time point at which the switching trigger is detected to a time point at which the transmission restarting trigger for the first image is detected" as claimed in claim 1.
	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.
	In particular, Walker discloses transmit the delayed first image.  For example, in Fig. 1B, step 156 and para. [0038] and Fig. 2B and para. [0058], Walker discloses  broadcast of the live event after insertion of a 30 second delay.  In para. [0057], Walker further teaches reproducing a second image.  Here, Walker teaches reproducing and releasing the edited media from a queue (as a second image) for broadcasting.  In para. [0043], Fig. 1B (step 162) and para [0038], and Fig. 2B, para. [0058], Walker further teaches switching the broadcast from the live media (the first image) to a modified footage (a second image) of an event upon detection of a cue.  That is, Walker teaches switching from the first image to the second image.  
Walker further discloses detect a switching trigger during the transmission of the delayed first image in para. [0043] and Fig. 2B and the corresponding para. [0058].  For example, Walker discloses detecting Cue 201 as a switching trigger during the transmission of the delayed live event media.  In Fig. 2B and para. [0058], Walker also teaches transmitting the second image in a first period based on the switching trigger detected during the transmission of the delayed first image.  Here, Walker discloses  transmitting the modified media footage of event 1 (second image) in a first period based on the cue 201 (switching trigger) being detected during the transmission of the delayed live media (delayed first image).
Walker further teaches reproduce the stored digest image in the first period in which the second image is transmitted.  For example, in para. [0057] and Fig. 2B and corresponding para. [0058], Walker discloses  reproducing and releasing the modified media footage from the queue in the period in which the edited/modified media footage of an event (the second image) is broadcasted.  
Walker also teaches detecting a transmission restarting trigger for the first image in para. [0044], Fig. 2B and para. [0058].  Here, Walker discloses detecting Cue 202 (a second cue) marking an end point of the modified media footage where the unmodified media should resume, i.e., restarting trigger for the first image, wherein the digest image is generated from the first image excluding a second period from a time point at which the switching trigger is detected to a time point at which the transmission restarting trigger for the first image is detected.  For example, in paras. [0041] and [0058], Walker teaches the modified media footage (e.g., modified event 1) is generated from the live media event (the first image) by deleting video footage from a time point at which Cue 201 (the switching trigger) is detected to a time point at which Cue 202 (the transmission restarting trigger for the first image) is detected, e.g., deleting audio/video footage that shows the end of an inning of a live broadcast of baseball game (first image).
Therefore, Walker teaches the features of "transmit the delayed first image; reproduce a second image; switch from the first image to the second image; detect a switching trigger during the transmission of the delayed first image; transmit the second image in a first period based on the switching trigger detected during the transmission of the delayed first image; reproduce the stored digest image in the first period in which the second image is transmitted; and detect a transmission restarting trigger for the first image, wherein the digest image is generated from the first image excluding a second period from a time point at which the switching trigger is detected to a time point at which the transmission restarting trigger for the first image is detected" as claimed in claims 1.
Claims 13 and 14 are directed to similar limitations as in claim 1; hence, claims 13 and 14 are considered accordingly.
	Fore the reasons explained above, Applicant’s argument for claims 1, 13 and 14 is found not persuasive.



	Claims 2-4, 7-9 and 11 depend from claim 1; and hence, are considered accordingly.

Rejection of Claims Under 35 U.S.C. §103
	Applicant’s argument for claim 10 has been fully considered but is also found not persuasive for the same reasons described above for claim 1 from which claim 10 depends.

Allowable Subject Matter
Claim 12 is allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Walker et al. (US 2009/0144785), hereinafter “Walker”.
Claim 1 – Walker discloses an image transmission apparatus (Fig. 1A) comprising:
a memory [Fig. 1A and ¶0032 (e.g., memory of the Broadcast Computer 102); and
a central processing unit (CPU) [Fig. 1A and ¶0032 (e.g., internal processor of the Broadcast Computer 102)] configured to:
delay a first image by a specific time [e.g., ¶0016, ¶0038 (step 154) and/or ¶0060 (step 354)]; 
generate a digest image for the first image [¶0038 and/or ¶0060 and ¶0046: generate a modified/edited version of the live media feed];
store, in the memory, the generated digest image [¶0057: the edited media may be queued in the broadcast computer for release after the broadcast delay has lapsed; hence the edited media (the generated digest image) must be stored in the memory (in queue) for release after the broadcast delay has lapsed];
transmit the delayed first image [Fig. 1B, step 156 and ¶0038; also see Fig. 2B and ¶0058: e.g., broadcast of the live event after insertion of a 30 second delay]; 
reproduce a second image [¶0057: reproduce and release the edited media from the queue as a second image for broadcasting];
switch from the first image to the second image [¶0043, Fig. 1B, step 162,  ¶0038; and Fig. 2B, ¶0058: switching from the (delayed) live broadcast media to the modified media footage of an event (e.g., modified event 1)];
detect a switching trigger during the transmission of the delayed first image [¶0043 and Fig. 2B, ¶0058:  e.g., detect Cue 201 as a switching trigger during the transmission of the delayed live event media];
transmit the second image in a first period based on the switching trigger detected during the transmission of the delayed first image [e.g., Fig. 2B and ¶0058:  transmitting the modified media footage of event 1 (second image) in a first period based on the cue 201 (switching trigger) detected during the transmission of the delayed live media (delayed first image)];
reproduce the stored digest image in the first period in which the second image is transmitted [¶0057 and Fig. 2B, ¶0058:  reproduce the modified media footage from the queue for release in the period in which the edited/modified media footage of an event (the second image) is transmitted];
detect a transmission restarting trigger for the first image [¶0044 and Fig. 2B, ¶0058: detect a second cue (e.g., Cue 202) marking an end point of the modified media footage where the unmodified media should resume, i.e., restarting trigger for the first image];
wherein the digest image is generated from the first image excluding a second period from a time point at which the switching trigger is detected to a time point at which the transmission restarting trigger for the first image is detected [e.g., ¶0041 and ¶0058: the modified media footage (e.g., modified event 1) is generated from the live media event (the first image) by deleting video footage from a time point at which Cue 201 (the switching trigger) is detected to a time point at which Cue 202 (the transmission restarting trigger for the first image) is detected, e.g., deleting audio/video footage that shows the end of an inning of a live broadcast of baseball game (first image)].

Claim 2 – Walker further discloses a camera configured to capture the first image [Fig. 1A (camera 104) and ¶0032].

Claim 3 – Walker further discloses the CPU is further configured to transmit the digest image without waiting for completion of transmission of a frame of the first image immediately before the switching trigger is detected [¶0055 and ¶0044:  cue can be accurately placed before a particular act occurs (i.e., at or before a particular frame), and switching to the modified media feed (insertion of a previously recorded clip) occurs immediately without waiting for the completion of transmission of a frame of the original media feed immediately before the particular act; the transmission is controlled/performed by the internal processor (CPU) of Broadcast Computer 102 (see ¶0032)].

Claim 4 – Walker further teaches the CPU is further configured to:
switch to the first image  [Fig. 3D, steps 364 and 356 and ¶0043-¶0044:  at the second cue marking where the unmodified footage (first image) should resume, the system switches back to broadcasting the unmodified footage (first image)]; and
transmit the first image a time point at which a delay time of the delay has elapsed after the detection of the transmission restarting trigger for the first image [Fig. 3D, steps 364 and 356 and ¶0043-¶0044: after detection of the second cue (the transmission restarting trigger for the first image), the process loops back to transmit the live media (i.e., resume unmodified footage) at a time point when a delay has been applied (a delayed time has elapsed)].

Claim 7 -  Walker further discloses the CPU is further configured to record, in memory, a frame of the first image [Fig. 1B, ¶0032 and ¶0038:  in step 152, the live event (at least a frame of the first image) is recorded in a memory of the Broadcast Computer 102]
the digest image is generated from the first image after the record of a frame of the first image [Fig. 1B and ¶0038: in step 160 (after the record of a frame of the live event in step 152), the modified media (the digest image) is generated using the live media (using the first image)].

Claim 8 – Walker discloses the digest image is generated from the first image after a frame that is a target of transmission [Fig. 2B and ¶0058:  slow motion video (digest image) is generated using the live media feed (first image) after a frame that is a target of transmission; alternatively, see ¶0041: the modified event (digest image) is generated from the broadcast of the live event (the first image) after the last frame before the end of an inning of the baseball gram (before the first cue to delete the end of an inning of the baseball game), the last frame before the first cue represents a frame for the first image that is a target of transmission].

Claim 9 - Walker further discloses reproduce an existing movie that is recorded in the memory in a case in which the CPU switches to the reproduced existing movie; and  transmit the reproduced existing movie based on the switching trigger [¶0044: broadcast computer reproduces a previously recorded clip (an existing movie that is recorded in advance in the memory) to insert in the case in which the broadcast computer switches to the previously recorded clip as a modified media footage of an event, and transmit the reproduced clip based on the switching cue].

Claim 11 – Walker teaches reproduce an existing movie stored in the memory [¶0044: reproduce a previously recorded video clip] and 
reproduce, subsequent to the reproduction of the existing movie, the digest image [¶0044 and ¶0020: reproduce the edited media feed (digest image) subsequent to the reproduction of the previously recorded video clip (in order to use the previously recorded video clip in the edited media feed)].

Claims 13 and 14 are directed to similar limitations recited in claim 1 above, hence, claims 13 are 14 are considered accordingly.

Claim 15 – Walker further discloses the CPU is further configured to:
reproduce the digest image in a third period [e.g., see Fig. 6C, modified event 3 and ¶0079: reproduce the modified footage for event 3 (digest image) at period 636 corresponding to the period of event 3];
reproduce, in a fourth period subsequent to the third period, an existing movie stored in the memory [Fig. 6C, modified event 5 and ¶0044: reproduce, in period 639 corresponding to the period of event 5, a previously recorded clip associate with the cue for event 5; alternatively, see ¶0084: retrieving (reproduce) in period 639 corresponding to the period event 5, the synthetic images (existing movie) stored in the memory for us as the modified footage for event 5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2009/0144785) as applied to claim 1 above, and further in view of Brown et al. (US 2011/0179445), hereinafter “Brown”.
Claim 10 – Walker teaches the memory is configured to store at least one existing movie is stored [¶0032 and ¶0044: memory of the Broadcast Computer 102 is configured to store a previously recorded clip], and
the CPU is further configured to reproduce the selected existing movie in a case in which the CPU switches to the second image and transmit the reproduced existing movie based on the switching trigger [¶0044: retrieve/reproduce the previously recorded clip (an existing movie) in a case in which the broadcast computer switches to the modified footage of and event (second image) and transmit the reproduced the previously recorded clip based on the switching cue].
Walker is silent regarding storing a pluralities of existing movies together with a plurality of pieces of category information, and determine a piece of category from image content of the first image, compare the determined piece of category information with the stored pieces of category information, and select an existing movie from the stored plurality of existing movies based on a result of the comparison.
However, in an analogous art, Brown teaches storing a plurality of existing movies together with a plurality of pieces of category information [Fig. 3 (Ad Database 44), ¶0011-¶0012, ¶0022 and ¶0025:  a plurality of existing ads/commercials are stored in Ad Database together with contextual info comprising category information (e.g., antivirus software, hamburger restaurant, motor vehicle, car, sports car, et…)];
 determine a piece of category from image content of the first image [¶0012 and ¶0019, Fig. 2, ¶0022 and ¶0025: determine a piece of category (e.g., computer hacking, cheeseburgers, a motor vehicle, a care, a sports car, etc.) from the video stream 21 (the first image)];
compare the determined piece of category information with the stored pieces of category information [¶0022 and ¶0025: compare the determined piece of category (e.g., computer hacking, cheeseburgers, a motor vehicle, or a sports car) with the pieces of category information store in the ad database]; and 
select an existing movie from the stored plurality of existing movies based on a result of the comparison [¶0022 and ¶0025: select an existing advertisement from the ad database of plurality of advertisements based on the result of the comparison].
Note that Brown also teaches reproduce the selected existing movie in a case in which the CPU switches to the second image [¶0022 and Fig. 3, ¶0025: reproduce the selected existing advertisement for insertion in a case in which the processor 51 of the Ad Services Manager inserts (hence switches) to the advertising image].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of selecting an existing advertisement video from a video database based on a result of comparing a piece of contextual information determined from the television video stream with pieces of contextual information of respective existing advertisement videos taught by Brown with the technique of storing and reproducing a video clip for use in live content modification taught by Walker to enhance the usability of the system by providing another option for content modification by enabling the selection of  a video clip for use in content modification based on the context of the original content (see Brown ¶0008-¶0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423